Title: From Benjamin Franklin to Rudolph Erich Raspe, 4 May 1779
From: Franklin, Benjamin
To: Raspe, Rudolph Erich


Sir
Passy May 4. 1779.
I received the letter you did me the honour to write by Messrs. Waitz & d’Eshen. I happen’d not to be at home when they call’d on me; and they were abroad when I went to wait on them in Paris So that I have not yet had the pleasure of Seeing them;—but Shall be glad of an Opportunity of rendring them any Civilities in my Power on your Recommendation.— I repeat my Thanks to you for your Translation of born & Ferber’s tracts, which contain a great deal of observation that may be useful to America.— I hope you are easy & happy in England; being with much Esteem. Sir Your most obedient & most humble servant.
M. Raspe
